DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-7, 9, & 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB2123610A hereafter referred to as Matsuo in view of Liu et al. (US 2015/0213961).
In regards to claim 1,
Matsuo discloses a tantalum capacitor, comprising: 
a capacitor body comprising a tantalum body (fig. 1; page 1 – lines 101-104) having one surface through which an anode wire (4 – fig. 2; page 1 – lines 88-90) is exposed in a first direction, a molded portion (8 – fig. 1; abstract) covering the tantalum body, and first and second surfaces facing in the first direction, third and fourth surfaces facing in a second direction, and fifth and sixth surfaces facing in a third direction (fig. 1-2); 
an anodic terminal (vertical portion of 1 – fig. 2; abstract) connected to the anode wire and disposed on the first surface of the capacitor body; 
an anodic connection portion (horizontal portion of 1 – fig. 2; abstract) connected to the anodic terminal and disposed on the fifth surface of the capacitor body; 
a cathodic terminal (vertical portion of 2 – fig. 2; abstract) connected to the tantalum body and disposed on the second surface of the capacitor body;
 a cathodic connection portion (horizontal portion of 1 – fig. 2; abstract) connected to the cathodic terminal and spaced apart from the anodic connection portion on the fifth surface of the capacitor body; and 
a substrate (7 – fig. 2; abstract) disposed on the sixth surface of the capacitor body and on which the tantalum body is mounted, 
wherein the anodic connection portion and the cathodic connection portion are disposed on only the fifth surface among the fifth and sixth surfaces, and the substrate is disposed on only the sixth surface among the fifth and sixth surfaces such that the fifth surface is devoid of a substrate thereon (fig. 1-3).  Matsuo fails to explicitly disclose the anode wire is tantalum.

Liu ‘961 discloses the anode wire is preferably formed of the same material as the anode body and the material is preferably tantalum ([0022] & [0041]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the anode wire of Matsuo from tantalum as taught by Liu ‘961 to obtain a strong connection between the body and wire.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

In regards to claim 2,
Matsuo further discloses wherein the substrate is free of a conductive material (fig. 3).  

In regards to claim 3,
Matsuo further discloses wherein the substrate is free of a printed circuit (fig. 2-3).  

In regards to claim 4,
Matsuo further discloses wherein the substrate is disposed to be in contact with the anodic and cathodic terminals (fig. 1-2).  

In regards to claim 5,
Matsuo as modified by Liu ‘961 further discloses wherein the anodic terminal is disposed to be in contact with the tantalum wire (taught by combination) and the substrate (fig. 1-2).  

In regards to claim 6,
Matsuo further discloses wherein the capacitor body further comprises a conductive adhesive layer (6 – fig. 2; page 1 – lines 90-92) disposed between the tantalum body and the cathodic terminal.  

In regards to claim 7,
Matsuo further discloses wherein the cathodic terminal is disposed to be in contact with the conductive adhesive layer and the substrate (fig. 2).  

In regards to claim 9,
Matsuo further discloses further comprising: an anodic folded portion disposed at a boundary of the anodic terminal and the anodic connection portion and disposed to be inclined with respect to the first and fifth surfaces of the capacitor body; and a cathodic folded portion disposed at a boundary of the cathodic terminal and the cathodic connection portion and disposed to be inclined with respect to the second and fifth surfaces of the capacitor body (seen in fig. 2 – wherein the connections portions and terminal portions do not form a right angle rather have a gradual increase (incline) at the corner).

In regards to claim 16,
Matsuo further discloses wherein the substrate contains a curable resin and an inorganic filler (page 1 – lines 115-117 - glass-filled epoxy resin).  

In regards to claim 17,
Matsuo fails to explicitly discloses wherein the conductive adhesive layer includes an epoxy resin and a conductive metal powder.  

Liu ‘961 discloses wherein the conductive adhesive layer includes an epoxy resin and a conductive metal powder ([0024]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the conductive adhesive of Matsuo from a material as taught by Liu ‘961 to obtain a good conductive connection between the cathode and cathode terminal.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

In regards to claim 18,
Matsuo discloses a tantalum capacitor, comprising: 
a capacitor body comprising a tantalum body (fig. 1; page 1 – lines 101-104) having one surface through which an anode wire (4 – fig. 2; page 1 – lines 88-90) is exposed in a first direction, a molded portion (8 – fig. 1; abstract) covering the tantalum body, and first and second surfaces facing in the first direction, third and fourth surfaces facing in a second direction, and fifth and sixth surfaces facing in a third direction (fig. 1-2); 
an anodic terminal (vertical portion of 1 – fig. 2; abstract) connected to the anode wire and disposed on the first surface of the capacitor body; 
an anodic connection portion (horizontal portion of 1 – fig. 2; abstract) connected to the anodic terminal and disposed on the fifth surface of the capacitor body; 
a cathodic terminal (vertical portion of 2 – fig. 2; abstract) connected to the tantalum body and disposed on the second surface of the capacitor body;
 a cathodic connection portion (horizontal portion of 1 – fig. 2; abstract) connected to the cathodic terminal and spaced apart from the anodic connection portion on the fifth surface of the capacitor body; and 
a substrate (7 – fig. 2; abstract) disposed on the sixth surface of the capacitor body and on which the tantalum body is mounted, 
wherein the anodic connection portion and the cathodic connection portion are disposed on only the fifth surface among the fifth and sixth surfaces so as to directly contact the fifth surface (fig. 1-3).  Matsuo fails to explicitly disclose the anode wire is tantalum.

Liu ‘961 discloses the anode wire is preferably formed of the same material as the anode body and the material is preferably tantalum ([0022] & [0041]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the anode wire of Matsuo from tantalum as taught by Liu ‘961 to obtain a strong connection between the body and wire.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim(s) 1-5, 8, 16, & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaisman et al. (US 2006/0262489) in view of Summey et al. (US 2017/0178821).
In regards to claim 1,
Vaisman ‘489 discloses a tantalum capacitor, comprising: 
a capacitor body comprising a tantalum body (1 – fig. 3A; [0059]) having one surface through which a tantalum wire (9 – fig. 3a; [0059]) is exposed in a first direction, a molded portion (6 – fig. 3A; [0057]) covering the tantalum body, and first and second surfaces facing in the first direction, third and fourth surfaces facing in a second direction, and fifth and sixth surfaces facing in a third direction (fig. 1-3); 
an anodic terminal connected (7A – fig. 3A; [0064]) to the tantalum wire and disposed on the first surface of the capacitor body; 
an anodic connection portion (3 – fig. 3A; [0058]) connected to the anodic terminal and disposed on the fifth surface of the capacitor body; 
a cathodic terminal (16 – fig. 3A; [0106]) connected to the tantalum body and disposed on the second surface of the capacitor body;
 a cathodic connection portion (2 – fig. 3A; [0058]) connected to the cathodic terminal and spaced apart from the anodic connection portion on the fifth surface of the capacitor body; and 
wherein the anodic connection portion and the cathodic connection portion are disposed on only the fifth surface among the fifth and sixth surfaces (seen in fig. 3A), and the fifth surface is devoid of a substrate thereon (fig. 3A).  Vaisman ‘489 fails to disclose a substrate disposed on the sixth surface of the capacitor body and on which the tantalum body is mounted; and the substrate is disposed on only the sixth surface among the fifth and sixth surfaces.

Summey ‘821 discloses a tantalum capacitor, comprising: 
a capacitor body comprising a tantalum body (200 – fig. 2; [0041] & [0068]) having one surface through which a tantalum wire (203 – fig. 2; [0041], [0006], & [0010] of US 2010/0165547) is exposed in a first direction, a molded portion (211 – fig. 2; [0041]) covering the tantalum body, and first and second surfaces facing in the first direction, third and fourth surfaces facing in a second direction, and fifth and sixth surfaces facing in a third direction (fig. 2); 
an anodic connection portion (207 – fig. 2; [0041]) disposed on the fifth surface of the capacitor body; 
a cathodic connection portion (208 – fig. 2; [0041]) spaced apart from the anodic connection portion on the fifth surface of the capacitor body; and 
a substrate (210 – fig. 2; [0041]) disposed on the sixth surface of the capacitor body and on which the tantalum body is mounted, 
wherein the anodic connection portion and the cathodic connection portion are disposed on only the fifth surface among the fifth and sixth surfaces, and the substrate is disposed on only the sixth surface among the fifth and sixth surfaces such that the fifth surface is devoid of a substrate thereon (fig. 2).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form a substrate as taught by Summey ‘821 on the sixth surface of Vaisman ‘489 to obtain a capacitor with improved volumetric efficiency by keeping the overall thickness of component to a minimum. 

In regards to claim 2,
Vaisman ‘489 fails to disclose wherein the substrate is free of a conductive material.

Summey ‘821 discloses wherein the substrate is free of a conductive material (fig. 2).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form a substrate as taught by Summey ‘821 on the sixth surface of Vaisman ‘489 to obtain a capacitor with improved volumetric efficiency by keeping the overall thickness of component to a minimum. 

In regards to claim 3,
Vaisman ‘489 fails to disclose wherein the substrate is free of a printed circuit.

Summey ‘821 discloses wherein the substrate is free of a printed circuit (fig. 2).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form a substrate as taught by Summey ‘821 on the sixth surface of Vaisman ‘489 to obtain a capacitor with improved volumetric efficiency by keeping the overall thickness of component to a minimum. 

In regards to claim 4,
The combination further discloses wherein the substrate is disposed to be in contact with the anodic and cathodic terminals (fig. 3 of Vaisman ‘489 & fig. 2 of Summey ‘821).  

In regards to claim 5,
The combination further discloses wherein the anodic terminal is disposed to be in contact with the tantalum wire and the substrate (fig. 3 of Vaisman ‘489 & fig. 2 of Summey ‘821).  

In regards to claim 8,
Vaisman ‘489 further discloses wherein an external surface of the anodic connection portion and an external surface of the cathodic connection portion are disposed on a same plane as the fifth surface of the capacitor body (fig. 3A).  

In regards to claim 16,
Vaisman ‘489 fails to disclose wherein the substrate contains a curable resin and an inorganic filler.

Summey ‘821 discloses wherein the substrate contains a curable resin and an inorganic filler ([0056] & [0067]).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form a substrate as taught by Summey ‘821 on the sixth surface of Vaisman ‘489 to obtain a capacitor with improved volumetric efficiency by keeping the overall thickness of component to a minimum. 

In regards to claim 18,
Vaisman ‘489 discloses a tantalum capacitor, comprising: 
a capacitor body comprising a tantalum body (1 – fig. 3A; [0059]) having one surface through which a tantalum wire (9 – fig. 3a; [0059]) is exposed in a first direction, a molded portion (6 – fig. 3A; [0057]) covering the tantalum body, and first and second surfaces facing in the first direction, third and fourth surfaces facing in a second direction, and fifth and sixth surfaces facing in a third direction (fig. 1-3); 
an anodic terminal connected (7A – fig. 3A; [0064]) to the tantalum wire and disposed on the first surface of the capacitor body; 
an anodic connection portion (3 – fig. 3A; [0058]) connected to the anodic terminal and disposed on the fifth surface of the capacitor body; 
a cathodic terminal (16 – fig. 3A; [0106]) connected to the tantalum body and disposed on the second surface of the capacitor body;
 a cathodic connection portion (2 – fig. 3A; [0058]) connected to the cathodic terminal and spaced apart from the anodic connection portion on the fifth surface of the capacitor body; and 
wherein the anodic connection portion and the cathodic connection portion are disposed on only the fifth surface among the fifth and sixth surfaces so as to directly contact the fifth surface (fig. 3A).  Vaisman ‘489 fails to disclose a substrate disposed on the sixth surface of the capacitor body and on which the tantalum body is mounted.

Summey ‘821 discloses a tantalum capacitor, comprising: 
a capacitor body comprising a tantalum body (200 – fig. 2; [0041] & [0068]) having one surface through which a tantalum wire (203 – fig. 2; [0041], [0006], & [0010] of US 2010/0165547) is exposed in a first direction, a molded portion (211 – fig. 2; [0041]) covering the tantalum body, and first and second surfaces facing in the first direction, third and fourth surfaces facing in a second direction, and fifth and sixth surfaces facing in a third direction (fig. 2); 
an anodic connection portion (207 – fig. 2; [0041]) disposed on the fifth surface of the capacitor body; 
a cathodic connection portion (208 – fig. 2; [0041]) spaced apart from the anodic connection portion on the fifth surface of the capacitor body; and 
a substrate (210 – fig. 2; [0041]) disposed on the sixth surface of the capacitor body and on which the tantalum body is mounted.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form a substrate as taught by Summey ‘821 on the sixth surface of Vaisman ‘489 to obtain a capacitor with improved volumetric efficiency by keeping the overall thickness of component to a minimum. 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaisman ‘489 and Summey ‘821 as applied to claim 1 above, and further in view of JP2002170742A hereafter referred to as Funayama.
In regards to claim 9,
Vaisman ‘489 as modified by Summey ‘821 fails to disclose further comprising: an anodic folded portion disposed at a boundary of the anodic terminal and the anodic connection portion and disposed to be inclined with respect to the first and fifth surfaces of the capacitor body; and a cathodic folded portion disposed at a boundary of the cathodic terminal and the cathodic connection portion and disposed to be inclined with respect to the second and fifth surfaces of the capacitor body.

Funayama discloses an anodic folded portion (7 — fig. 2-4; [0026]) disposed at a boundary of the anodic terminal and the anodic connection portion and disposed to be inclined with respect to the first and fifth surfaces of the capacitor body; and a cathodic folded portion (8 — fig. 2-4; [0026]) disposed at a boundary of the cathodic terminal and the cathodic connection portion and disposed to be inclined with respect to the second and fifth surfaces of the capacitor body.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form folded portions as taught by Funayama when forming the anodic terminal/the anodic connection portion and the cathodic terminal/the cathodic connection portion of Vaisman ‘489 as modified by Summey ‘821 to allow for increased contact area during mounting and thus increase the mounting strength. 

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaisman ‘489 and Summey ‘821 or Matsuo and Liu ‘961 as applied to claim 1 above, and further in view of Biler et al. (US 2015/0049419).
In regards to claim 11,
Vaisman ‘489 as modified by Summey ‘821 or Matsuo as modified by Liu ‘961  fails to disclose further comprising a moisture-resistant coating layer disposed on an external surface of the substrate.  

Biler ‘419 discloses forming a moisture-resistant coating layer (132 & 132a — fig. 1; [0073]) on an external surface of the capacitor unit leaving the external terminals exposed (fig. 1). 

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form a moisture-resistant coating layer as taught by Biler ‘419 on the capacitor component of Vaisman ‘489 as modified by Summey ‘821 or the capacitor component of Matsuo as modified by Liu ‘961 including the substrate to obtain a device with improved moisture resistance.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaisman ‘489 and Summey ‘821 or Matsuo and Liu ‘961 as applied to claim 1 above, and further in view of Kim et al. (US 2015/0083475).
In regards to claim 12,
Vaisman ‘489 as modified by Summey ‘821 or Matsuo as modified by Liu ‘961  fails to disclose further comprising: an anodic extension portion connected to the anodic terminal and disposed on the sixth surface of the capacitor body; and 
a cathodic extension portion connected to the cathodic terminal and spaced apart from the anodic extension portion on the sixth surface of the capacitor body.  

Kim ‘475 discloses further comprising: an anodic extension portion (35 – fig. 2; [0059] & [0062]) connected to the anodic terminal portion (31a – fig. 2; [0057]) and disposed on the sixth surface of the capacitor body; and 
a cathodic extension portion (35 – fig. 2; [0059] & [0062]) connected to the cathodic terminal (32a – fig. 2; [0057]) and spaced apart from the anodic extension portion on the sixth surface of the capacitor body (fig. 1). 

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form an anodic and cathodic extension portion as taught by Kim ‘475 with the capacitor component of Vaisman ‘489 as modified by Summey ‘821 or the capacitor component of Matsuo as modified by Liu ‘961 to provide more options of mounting the capacitor to a circuit board and/or mounting components to the capacitor (i.e. another electronic component can be mounted on top of the circuit board mounted capacitor) while maintaining good volume efficiency as the overall thickness of the component is kept small.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaisman ‘489,  Summey ‘821, and Kim ‘475 or Matsuo,  Liu ‘961, and Kim ‘475 as applied to claim 12 above, and further in view of Biler ‘419.
In regards to claim 13,
Vaisman ‘489 as modified by Summey ‘821 and Kim ‘475 or Matsuo as modified by Liu ‘961 and Kim ‘475 fails to disclose further comprising a moisture-resistant coating layer disposed on an external surface of the substrate.  

Biler ‘419 discloses forming a moisture-resistant coating layer (132 & 132a — fig. 1; [0073]) on an external surface of the capacitor unit leaving the external terminals exposed (fig. 1). 

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form a moisture-resistant coating layer as taught by Biler ‘419 on the capacitor component of Vaisman ‘489 as modified by Summey ‘821 and Kim ‘475 or the capacitor component of Matsuo as modified by Liu ‘961 and Kim ‘475 including the substrate to obtain a device with improved moisture resistance.

Claim(s) 10 & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US 2009/0116173) in view of Kuriyama (US 2002/0054470).
In regards to claim 10, 
Shimizu ‘173 discloses a tantalum capacitor, comprising: 
a capacitor body comprising a tantalum body (2-1 – fig. 6b; [0038]) having one surface through which a tantalum wire (1 – fig. 3; [0038]) is exposed in a first direction, a molded portion (9 – fig. 3; [0039]) covering the tantalum body, and first and second surfaces disposed in the first direction, third and fourth surfaces disposed in a second direction, and fifth and sixth surfaces disposed in a third direction (fig. 3); 
an anodic terminal (20 – fig. 3; [0039]) connected to the tantalum wire and disposed on the capacitor body; 4Application No. 17/228,852 
a cathodic terminal (21 – fig. 3; [0039]) connected to the tantalum body and disposed on the capacitor body; and 
a substrate (26 – fig. 3; [0039]) disposed on the sixth surface of the body and on which the tantalum body is mounted; and 
a moisture-resistant coating layer (19 – fig. 3; [0042]) disposed on an external surface of the substrate, so as to be disposed on only the sixth surface among the fifth and sixth surfaces (fig. 3), 
wherein the anodic terminal and the cathodic terminal are disposed on the substrate (fig. 3).  Shimizu ‘173 fails to disclose the anodic terminal disposed on the first surface of the capacitor body; and the cathodic terminal disposed on the second surface of the capacitor body. 

Kuriyama ‘470 discloses tantalum capacitor, comprising: 
a capacitor body comprising a tantalum body (6a – fig. 3; [0199]) having one surface through which a tantalum wire (6b – fig. 3, 58-59, & 136; [0199]) is exposed in a first direction, a molded portion covering the tantalum body, and first and second surfaces disposed in the first direction, third and fourth surfaces disposed in a second direction, and fifth and sixth surfaces disposed in a third direction (fig. 58-59); 
an anodic terminal (18 – fig. 58-59 & 136; [0266]) connected to the tantalum wire and disposed on the first surface of the capacitor body; 4Application No. 17/228,852 
a cathodic terminal (19 – fig. 58-59 & 136; [0266]) connected to the tantalum body and disposed on the second surface of the capacitor body; and 
a substrate (11 – fig. 58-59 & 136; [0266])  disposed on the sixth surface of the body and on which the tantalum body is mounted; and 
wherein the anodic terminal and the cathodic terminal are disposed on the substrate (fig. 58-59 & 136).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the anode and cathode terminals of Shimizu ‘173 such that said terminals are on the first and second surface as taught by Kuriyama ‘470 to obtain a capacitor that is capable of having a smaller length, less weight, and improved volume efficiency.

In regards to claim 15, 
Shimizu ‘173 further discloses further comprising: an anodic extension portion (23 – fig. 3, 4B, & 5A; [0042]) connected to the anodic terminal and disposed on the sixth surface of the capacitor body; and 
a cathodic extension portion (24 – fig. 3, 4B, & 5A; [0042]) connected to the cathodic terminal and spaced apart from the anodic extension portion on the sixth surface of the capacitor body.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2012/0182668A – fig. 3		US 2011/0261503 – fig. 42
JP2015008168A – fig. 1			US 2015/0077905 – fig. 2

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David M Sinclair/Primary Examiner, Art Unit 2848